Order entered September 12, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00793-CV
                              No. 05-22-00794-CV

                   IN RE ALEJANDRINA LOPEZ, Relator

          Original Proceedings from the 301st Judicial District Court
                            Dallas County, Texas
             Trial Court Cause Nos. DF-21-11690 & DF-22-04960

                                   ORDER
                  Before Justices Myers, Nowell, and Goldstein
      Before the Court are relator Alejandrina Lopez’s August 11, 2022 petitions

seeking a writ of mandamus compelling the trial court to vacate its June 6, 2022

Order on Bill of Review and Motion for New Trial. We request that real party in

interest and respondent file a response, if any, to relator’s petitions for writ of

mandamus by October 3, 2022.


                                            /s/    LANA MYERS
                                                   JUSTICE